Drake, Oh. J.,
concurring:
I concur in the result reached, but not in all the views advanced in the opiuion of the court.
The construction put upon the sixth clause of General Order No. 305, confining its operation to assignments made by the soldier at the place of rendezvous, seems to me to be too restricted. In my opinion, that clause applies to all assignments of money deposited in the cases contemplated by that order; and it is through that clause that I deduce the right of this claimant to sue for the moneys claimed in this case.